The Attorney General of Texas
                                             July     26,    1979

MARKWHITE
AltomoyQenml


ztlz2z”                *Honorable Jerry Cobb
                        District & County Attorney
                                                                    Opinion No. W-33
Au4on
    TX.
      mtr               P. 0. Box 719                               Bet Whether a county is ra@8d
51W75-2501
                        Denton, Texas 76201                         to pay hoqdtal billa of indigamt
                                                                    r=z      at .a joint cityeounty
m-,w*a
Dules.
    TX.mw
mnaw
                       Dear Mr. c&b:
                             You have .add    if Dentoh County ls reqondble  lor’hospftal care
                       fumiahd to the reddent indigent& -   commiEdoner# aourt haa bean tied
                       by the City of Denton to pay the @ensea of      to Mated at tha joint
                       city-county hwpN.al organhd pupuant to utiale
                                                                   7 494I-l, V.T.CS. ‘Iheee Iv
mu4hwwmo               not a ho@tal dbtrict in the county.
tIcdam.
     TX.Tmo2
7lwzm5tol                   By statute tha commissioners aourt of eaah ctity         b required to
                        q&wida Ia the slpport of paupers . . ..~ddsntrOfth&COUll~.WhOUW




                        tht b neasruy     to bodily health and oomfort, and eqo&lly doe8 it ineMa
                       propa ceru, rttentlan    and treatment during riakn.“i      Under tikh   9991
                       ‘gin         murt provlds neeew       ma&al aara for itv indigenth Attommy
                                 ‘gp lniau Ii-70s 0975); C-999 0-W          (1964h S-la6 .Ws4);
woumnM.(U(*(00          Attorney Oenual Opinion V-909 (1949) jhoapltal aid to the mt          dek9
&a AIll*.   Tn. 7uDi
WUY55-41*1
                       paid from the oounty’r general fUn& V.T.C.S. art. 4498, (oommlrdonen
                       aaurt dull pewMa for #ending lndlgent dak to.            lu eatablkhad publlc
                       horpftal In the aounty). & art. 4487, V.T.C.S.T aare and treatment d
                        indigent patient admltted to county hoqltal hall ba a Margo upon the
                       oountfl. Than ore, however, pracedurer b whtah a bounty” may oantraat
                        wfth a aity to aaume or tire oxpenaar 1or ‘the troatmont of ind@ntr
                       V.T.C.6. ut. 4494i-L It b our opinion that the Caunty ol Denton & Uabb
                       fu the m           Incurred iCtmatJng an hdlgont    rddent of the oaunty at
                       the Joint altY-county hemphaL



                                                     p.     99
       .      .




Honorable Jerry Cobb    -   Page Two     (Mw-33)



       Thus, absent IXvalid contractual arrangement under section S of article 44941-1,
V.T.C.S., it is our opiniar that the County of Denton b liable for the expenses incurred In
treating an indigent resident of the county at the joint city-counly hospital.

                                       SUMMARY

           Absent valid contractual arrangements Denton County is liable for
           the medical expenses incurred in the treatment of the county’s
           resident indigents at the city-county hcqital.

                                          vm-w&&



                                               MARK     WHITE
                                               Attorney General of Texas

JOHN W. PAINTER, JR.
Pint Assistant Attorney General
TED L. HARTLEY
Executive Assistant Attorney General

Prepared by David 8. Brooks
Asdrtant Attorney General

APPROVED:
OPINIONCOMMITTEE
C. Robert Heath, Chairman
James P. Allison
David B. Brooks
Walter Davis
Susan Garrison
Risk Gilpln
William G Reid
Bruce Youngblood




                                          p.    100